         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 1 of 22



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
BERNARD WAITHAKA, on behalf of          )
himself and others similarly situated,  )            CIVIL ACTION
                                        )
                     Plaintiffs,        )            NO. 18-40150-TSH
                                        )
                      v.                )
                                        )
AMAZON.COM, INC. and AMAZON             )
LOGISTICS, INC.,                        )
                                        )
                      Defendants.       )
______________________________________ )

      ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO COMPEL
       ARBITRATION OR, IN THE ALTERNATIVE, TO TRANSFER OR STAY

                                         August 20, 2019

HILLMAN, D.J.

       Bernard Waithaka (“Plaintiff”), commenced this class action lawsuit against Amazon.com

Inc., and Amazon Logistics Inc. (“Defendants”) alleging improper classification as independent

contractors and violations of state wage laws. Defendants have moved to compel arbitration or, in

the alternative, to transfer or stay this litigation. (Docket No. 29) For the reasons stated below,

Defendants’ motion is granted in part and denied in part.

                                           Background

       Plaintiff is a delivery driver for Defendants and classified as an independent contractor. As

a result of that classification, Plaintiff (and other drivers similarly classified) must supply their

own vehicles and pay expenses necessary to perform their jobs, such as insurance, gas, phone, and

data plan. Consequently, Plaintiff alleges that his hourly wage fell below the minimum required

by Massachusetts law.
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 2 of 22



        The parties’ agreement contained an arbitration agreement, which reads:

       YOU AND AMAZON AGREE TO RESOLVE DISPUTES BETWEEN YOU
       AND AMAZON ON AN INDIVIDUAL BASIS THROUGH FINAL AND
       BINDING ARBITRATION, UNLESS YOU OPT OUT OF ARBITRATION
       WITHIN 14 CALENDAR DAYS OF THE EFFECTIVE DATE OF THIS
       AGREEMENT, AS DESCRIBED BELOW IN SECTION 11.

(Docket No. 31-2, at 10) (emphasis in original). In addition, the agreement contained the following

choice-of-law provision:

       12. Governing Law.
       The interpretation of this Agreement is governed by the law of the state of
       Washington, except for Section 11 of this Agreement, which is governed by the
       Federal Arbitration Act and applicable federal law.

(Docket No. 31-2, at 15).

                                              Discussion

        Written arbitration agreements are governed pursuant to the Federal Arbitration Act. 9

U.S.C. §§1-301. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001) (holding that the

FAA extends to employees other than transportation workers in employment cases). The FAA

was enacted to combat “longstanding judicial hostility to arbitration agreements and to ‘place such

agreements upon the same footing as other contracts.’” United States ex rel. Hagerty v.

Cyberonics, Inc., 146 F. Supp. 3d 337 (D. Mass. 2015) (quoting Allied-Bruce Terminix Cos., Inc.

v. Dobson, 513 U.S. 265, 271 (1995)). When “construing an arbitration clause, courts and

arbitrators must ‘give effect to the contractual rights and expectations of the parties.’” Stolt-Nielsen

S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682 (2010) (quoting Volt Information Sciences, Inc.

v. Board of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). The FAA

institutes “a liberal federal policy favoring arbitration agreements” thus “establish[ing] . . . as a

matter of federal law, any doubts concerning the scope of arbitrable issues should be resolved in




                                                   2
           Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 3 of 22



favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25

(1983).

                                1. FAA Transportation Worker Exemption

          The FAA contains an exception for “contracts of employment of seamen, railroad

employees, or any other class of workers engaged in foreign or interstate commerce.” 9 U.S.C. §

1. Plaintiff contends that his employment as a last-mile delivery driver falls within this exception

and consequently that the FAA does not apply.

          In Circuit City v. Adams, the Supreme Court, interpreting the exemption, relied on the

general principle of statutory interpretation ejusdem generis, which provides that general words

following specific words in statutes should be interpreted to be similar in nature to the specific

words they follow. 532 U.S. 105, 114-15 (2001). Accordingly, the Court held that “the residual

clause should be read to give effect to the terms ‘seamen’ and ‘railroad employees,’ and should

itself be controlled and defined by reference to the enumerated categories of workers which are

recited just before it.” Id. at 115. Therefore, the question presented is whether reading the residual

clause to apply to last-mile delivery drivers gives effect to the enumerated categories of workers

in the exception.

          Although the Court narrowly interpreted the exemption, it did not provide any further

guidance regarding which transportation workers fall within its scope. The First Circuit has not

yet had the occasion to address how courts should interpret the residual clause. And “[a]lthough

several other circuit courts throughout the country have addressed the topic, little consensus has

been realized.” Kowalewski v. Samandarov, 590 F. Supp. 2d 477, 484 (S.D.N.Y. 2008). There is

one area, however, where a consensus has emerged: truck drivers. 1 “[T]hat is, drivers actually


1
  In Oliveira v. New Prime, Inc., the First Circuit assumed, without deciding, that truck drivers engaged in
interstate commerce fell within the scope of the residual clause. 857 F.3d 7, 17 (1st Cir. 2017) (“Prime does

                                                     3
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 4 of 22



involved in the interstate transportation of physical goods . . . have been found to be ‘transportation

workers’ for purposes of the residuary exemption in Section 1 of the FAA.” Id.; see also Lenz v.

Yellow Transp., Inc., 431 F.3d 348, 351 (8th Cir. 2005) (“Indisputably, if Lenz were a truck driver,

he would be considered a transportation worker under § 1 of the FAA.”); Palcko v. Airborne

Express, 372 F.3d 588, 593-94 (3d Cir. 2004) (assuming that truck drivers fall within the scope of

the exemption); Harden v. Roadway Package Sys., 249 F.3d 1137, 1140 (9th Cir. 2001) (“As a

delivery driver . . . Harden contracted to deliver packages ‘throughout the United States, with

connecting international service.’ Thus, he engaged in interstate commerce that is exempt from

the FAA.”); Carr v. Transam Trucking, Inc., 2008 WL 1776435, at *2 (N.D. Tex. Apr. 14, 2008)

(“Truck drivers, like plaintiff, are considered ‘transportation workers’ within the meaning of this

exemption.”); Veliz v. Cintas Corp., 2004 WL 2452851, at *5 (N.D. Cal. Apr. 5, 2014) (“The most

obvious case where a plaintiff falls under the FAA exemption is where the plaintiff directly

transports goods in interstate [commerce], such as [an] interstate truck driver whose primary

function is to deliver mailing packages form one state into another.”).

        Unlike truck drivers engaged in interstate commerce, however, Plaintiff does not carry

goods across state lines. Defendants argue that this distinction precludes application of the

exemption to last-mile drivers. See Magana v. Doordash, Inc., 343 F. Supp. 3d 891, 899 (N.D.

Cal. 2018) (concluding exemption did not apply to a plaintiff who did “not allege that he ever

crossed state lines as part of his work. As such, there is no allegation that he engaged in interstate

commerce under the definition of the narrowly-construed term.”). Vargas v. Delivery Outsourcing,

LLC, 2016 WL 946112, at *4 (N.D. Cal. Mar. 14, 2016) (finding drivers not within the residual



not dispute that Oliveira, whose work for Prime included driving a truck across state lines, is a
‘transportation worker’ within the meaning of the § 1 exemption, as interpreted by Circuit City. Thus, we
have no need to definitively decide that issue.”).

                                                   4
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 5 of 22



exemption because the evidence did “not support the conclusion that Plaintiffs made interstate

deliveries even occasionally.”); Levin v. Caviar, Inc., 146 F. Supp. 3d 1146, 1152 (N.D. Cal. 2015)

(finding a driver who delivered prepared meals did not fall within the exemption because he did

“not shown that he or any other similarly situated delivery driver ever made trips across state lines”

and because the defendant did “not identify itself as being engaged in the interstate transport of

goods . . . nor are the prepared meals Plaintiff delivers a type of good . . . that is ‘indisputably’ part

of the ‘stream of commerce.’”).

        The cases above, however, are distinguishable from the facts here. The plaintiffs in

Magana and Levin, for instance, delivered prepared meals from local restaurants or merchants to

local customers. See Magana, 343 F. Supp. 3d at 895; Levin, 146 F. Supp. 3d at 1154

(“[I]ngredients contained in the food that Plaintiff ultimately delivered from restaurants ended their

interstate journey when they arrived at the restaurant where they were used to prepare meals.”).

Here, however, the goods do not stop and a restaurant where they are cooked and combined to

create a new product. Instead there is a “continuity of movement” of the goods delivered by

Amazon interstate until they reach customers. See Walling v. Jacksonville Paper Co., 317 U.S.

564, 568 (1943) (“A temporary pause in their transit does not mean that [goods] are no longer ‘in

commerce’ within the meaning of [the Fair Labor Standards Act]. As in the case of an agency if

the halt in the movement of the goods is a convenient intermediate step in the process of getting

them to their final destinations, they remain ‘in commerce’ until they reach those points. Then

there is a practical continuity of movement of the goods until the reach the customers for whom

they are intended. That is sufficient. Any other test would allow formalities to conceal the

continuous nature of the interstate transit which constitutes commerce.”). 2 In addition, in Vargas,


2
 Although Walling involved the Fair Labor Standards Act rather than the FAA, it does provide valuable
guidance to interpret the phrase “engaged in commerce.” See also Merchants Fast Motor Lines, Inc. v.

                                                    5
          Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 6 of 22



the plaintiff delivered delayed airline luggage to its owners. The luggage, however, “was not a

‘good’ to be delivered until it was delayed or lost by the airline and then discovered when it was

already intrastate. Much like a food delivery service, a luggage delivery service is not engaged in

interstate commerce because it is not in the business of shipping goods across state lines, even

though it delivers good that once travelled interstate.” Rittmann v. Amazon.com, Inc., 2019 WL

1777725, at *3 (W.D. Wash. Apr. 23, 2019) (distinguishing delivery drivers in Vargas from last-

mile delivery drivers for Amazon). Here, on the other hand, the goods are “goods” for their entire

journeys across state lines.

        Courts have also held that while physically transporting goods across state lines is a factor

to be considered, it is not a necessary condition to the application of the residual exemption. See

Palcko v. Airborne Express, Inc., 372 F.3d 588, 593-94 (3d Cir. 2004) (“[H]ad Congress intended

the residual clause of the exemption to cover only those workers who physically transported goods

across state lines, it would have phrased the FAA’s language accordingly.”); Lenz v. Yellow

Transp., Inc., 431 F.3d 348, 352 (8th Cir. 2005); Bacashihua v. United States Postal Serv., 859

F.2d 402, 405 (6th Cir. 1988) (finding that the concern is “not whether the individual worker actual

engaged in interstate commerce, but whether the class of workers to which the complaining worker

belonged engaged in interstate commerce”); Christie v. Loomis Armored US, Inc., 2011 WL

6152979, at *3 (D. Colo. Dec. 9, 2011) (“[A]n employee need not actually transport goods across

state lines to be part of a class of employees engaged in interstate commerce.”). But see Magana,



I.C.C., 5 F.3d 911, 917 (5th Cir. 1993) (holding that local drivers operate in interstate commerce “when a
shipper ships goods into Texas from another state, temporarily stores the goods at a warehouse in Texas,
then later ships the goods to the shipper’s Texas customer” using local delivery drivers); Ehrlich v. Rich
Prod. Corp., 767 Fed. Appx. 845, 848 (11th Cir. 2019) (“We conclude that . . . the RSRs were engaged in
interstate commerce when making their deliveries. Although the RSRs transported the products only in
Florida, their deliveries were a part of a continuous stream of intestate commerce because there was a
practical continuity of movement between the RSRs’ deliveries to the retail stores and the overall interstate
flow.”).

                                                     6
          Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 7 of 22



343 F. Supp. 3d at 899 (finding exemption did not apply where plaintiff did “not allege that he

ever crossed state lines as part of his work”). In Palcko, the plaintiff worked for Airborne, a

package transportation and delivery company engaged in intrastate, interstate, and international

shipping. 372 F.3d at 590. The plaintiff supervised truck drivers who “delivered packages from

Airborne’s facility near the Philadelphia International Airport to their ultimate destinations in the

Philadelphia area, and picked up packages form customers in the Philadelphia area and brought

them back to Airborne’s facility for shipment.” Id. Nonetheless, the Third Circuit held that the

plaintiff fell within the residual exemption despite the fact there was no evidence that any of the

drivers whom she supervised delivered packages across state lines because her work “was so

closely related to interstate and foreign commerce as to be in practical effect part of it.” Id. at 593.

        In Lenz, the Eight Circuit provided the follow list of factors to assist courts in determining

whether an employee fits within the § 1 exemption of the FAA:

        [F]irst, whether the employee works in the transportation industry; second, whether
        the employee is directly responsible for transporting the goods in interstate
        commerce; third, whether the employee handles goods that travel interstate; fourth,
        whether the employee supervises employees who are themselves transportation
        workers, such as truck drivers; fifth, whether, like seamen or railroad employees,
        the employee is within a class of employees for which special arbitration already
        existed when Congress enacted the FAA; sixth, whether the vehicle itself is vital to
        the commercial enterprise of the employer; seventh, whether a strike by the
        employee would disrupt interstate commerce; and eighth, the nexus that exists
        between the employee’s job duties and the vehicle the employee uses in carrying
        out his duties.

431 F.3d at 352. Here, the Plaintiff clearly works in the transportation industry and handles goods

that travel interstate. Further, the vehicle Plaintiff uses to deliver packages is vital to Amazon’s

commercial enterprise and central to Plaintiff’s job duties. 3


3
  It is true that Plaintiff does not supervise other employees, but as Plaintiff points out, this factor is meant
to broaden the exemption to workers who do not directly engage in transporting goods. Consequently, the
inapplicability of the fourth factor to Plaintiff does not preclude finding he falls within the scope of the
exemption.

                                                       7
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 8 of 22



        And while courts have held that crossing state lines is not necessary to apply the exemption,

they have also held that transporting goods intrastate that have previously moved interstate can be

sufficient to apply the exemption. See, e.g., Nieto v. Fresno Beverage Co. Inc., 33 Cal. App. 5th

274, 284 (2019) (“Nieto’s deliveries, although intrastate, were essentially the last phase of a

continuous journey of the interstate commerce . . . being transported until reaching its

destination(s) to VWB’s customers. Accordingly, as a delivery truck driver for VWB, Nieto was

engaged in interstate commerce through his participation in the continuation of the movement of

interstate goods to their destinations.”); Rittmann, 2019 WL 1777725, at *3 (finding last-mile

delivery drivers for Amazon within the residual exemption because Amazon is in the business of

shipping good across state lines); see also Lenz, 431 F.3d at 352 (instructing courts to consider

whether employees handle goods that travel in interstate). Thus, while last-mile drivers themselves

may not cross state lines, they are indispensable parts of Amazon’s distribution system. That

system, of course, transports goods in interstate commerce. In the end, Plaintiff’s employment,

like the plaintiff in Palcko, is so closely related to interstate commerce as to be part of it.

        In addition, courts have considered whether a strike by the employee would disrupt

interstate commerce. See, e.g., Lenz, 431 F.3d 348, 352. Here, I find that a strike by last-mile

delivery drivers for Amazon would disrupt interstate commerce. Amazon is the largest online

retailer in the United States, accounting for about half of the e-commerce market. See Docket No.

34-3. Accordingly, a strike would almost certainly interrupt interstate commerce. “A strike by

Plaintiffs would be akin to local UPS or FedEx drivers striking—a strike by UPS or FedEx drivers,

who only personally travel intrastate, would cause a ripple effect in interstate commerce because

goods travelling interstate would still not make it to their final destination.” Rittmann, 2019 WL




                                                   8
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 9 of 22



1777725, at *4 (considering the effects of a strike by Amazon last-mile drivers). Therefore, I find

that Plaintiff falls within the Section 1 transportation worker exemption.

                                          2. Choice of Law

       “Section 1 [of the FAA] does not, however, in any way address the enforceability of

employment contracts exempt from the FAA. It simply excludes these contracts from FAA

coverage entirely.” Valdes v. Swift Transp. Co., Inc., 292 F. Supp. 2d 524, 529 (S.D.N.Y. 2003).

Accordingly, “[w]hen a contract with an arbitration provision falls beyond the reach of the FAA,

courts look to state law decide whether arbitration should be compelled nonetheless.” Breazeale

v. Victim Servs., Inc., 198 F. Supp. 3d 1070, 1079 (N.D. Cal. 2016); see also Shanks v. Swift

Transp. Co., 2008 WL 2513056, at *4 (S.D. Tex. June 19, 2008) (“While the FAA does not require

arbitration, the question remains whether the exemption of Section 1 operates as a form of reverse

preemption, so as to prohibit arbitration of the dispute altogether. Plainly, it does not. The weight

of authority shows that even if the FAA is inapplicable, state arbitration law governs.”); Oliveira,

857 F.3d at 24 (noting that the transportation worker exemption “applies only when arbitration is

sought under the FAA, and it has no impact on other avenues (such as state law) by which a party

may compel arbitration”).

       Plaintiff argues that the Court should either find the arbitration agreement unenforceable

or find that Massachusetts law applies. In Rittmann, the court found the plaintiffs were within the

FAA’s transportation worker exemption but was then unable to discern which state’s law applied

to govern the arbitration agreement. Accordingly, the court held: “Because it is not clear what law

to apply to the Arbitration Provision or whether the parties intended the Arbitration Provision to

remain enforceable in the event that the FAA was found to be inapplicable, the Court finds that

there is not a valid agreement to arbitrate.” 2019 WL 1777725, at *5.



                                                 9
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 10 of 22



        Amazon contends that if federal law does not govern the arbitration agreement, the

Washington choice-of-law provision requires the Court to apply Washington law. The choice-of-

law provision reads:

        12. Governing Law.
        The interpretation of this Agreement is governed by the law of the state of
        Washington, except for Section 11 of this Agreement, which is governed by the
        Federal Arbitration Act and applicable federal law.

(Docket No. 31-2, at 15). The agreement, however, explicitly indicates that Washington will not

apply to the arbitration agreement. 4 Had “the parties intended Washington law to apply if the FAA

was found to be inapplicable, they would have said so or even remained silent on the issue. Instead,

they did the opposite . . . [by] explicitly indicat[ing] that Washington law is not applicable to the

Arbitration Provision. Indeed, it appears that it is precisely against the parties’ intent to apply

Washington law to the Arbitration provision.” Rittmann, 2019 WL 1777725, at *5. 5 Accordingly,

I find that Washington law does not apply.




4
  Amazon also argues that the severability provision nonetheless requires applying Washington law. That
provision reads, in relevant part:
          16. Entire Agreement and Severability; Survival
          . . . If any provision of this Agreement is determined to be unenforceable, the parties intend
          that this Agreement be enforced as if the unenforceable provisions were not present and
          that any partially valid and enforceable provisions be enforced to the fullest extent
          permissible under applicable law.
(Docket No. 31-2, at PAGE). It is unclear, however, how the severability provision supports applying
Washington law.
5
  In Palcko, for instance, the arbitration agreement read:
          Except as provided in this Agreement, the Federal Arbitration Act shall govern the
          interpretation, enforcement and all proceedings pursuant to this Agreement. To the extent
          that the Federal Arbitration Act is inapplicable, Washington law pertaining to agreements
          to arbitrate shall apply.
Palcko, 372 F.3d at 590 (emphasis added). If Amazon wanted Washington law to apply, it could have
drafted a similar agreement. Thus, the court will not interpret the ambiguity here in Amazon’s favor since
it is responsible for the inartful drafting. See Nadherny v. Roseland Prop. Company, Inc., 390 F.3d 44, 49
(1st Cir. 2004) (noting “the interpretive ground rule that ambiguous terms are usually to be construed
against the drafter”).

                                                   10
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 11 of 22



        I also find, unlike in Rittman, the parties clearly agreed to arbitrate. The beginning of the

agreement reads:

        YOU AND AMAZON AGREE TO RESOLVE DISPUTES BETWEEN YOU
        AND AMAZON ON AN INDIVIDUAL BASIS THROUGH FINAL AND
        BINDING ARBITRATION, UNLESS YOU OPT OUT OF ARBITRATION
        WITHIN 14 CALENDAR DAYS OF THE EFFECTIVE DATE OF THIS
        AGREEMENT, AS DESCRIBED BELOW IN SECTION 11.

(Docket No. 31-2, at 10) (emphasis in original). This provision evidences an intent to arbitrate

independent of the choice-of-law provision. See Diaz v. Michigan Logistics Inc., 167 F. Supp. 3d

375, 381 (S.D.N.Y. 2016) (finding that the “inapplicability of the FAA does not render the parties’

arbitration provision unenforceable” because the “arbitration provision clearly demonstrates the

parties’ intent to arbitrate disputes”). 6

        Accordingly, the Court must determine which state’s laws apply. “A federal court sitting

in diversity ordinarily must follow the choice-of-law rules of the State in which it sits.” Atl. Marine

Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 65 (2013). “This applies to actions

brought under the Class Action Fairness Act as well, since CAFA is based upon diversity

jurisdiction.” In re Facebook Biometric Info. Privacy Litig., 185 F. Supp. 3d 1155, 1167-68 (N.D.

Cal. 2016) (quoting In re NVIDIA GPU Litig., 2009 WL 4020104, at *5 (N.D. Cal. Nov. 19,

2009)). Because Amazon removed to this Court pursuant to CAFA, I will apply Massachusetts

choice-of-law rules.

        In choice of law matters, Massachusetts courts “look to [their] established ‘functional’

choice of law principles and to the Restatement (Second) of Conflict of Laws, with which those

principles generally are in accord.” Hodas v. Morin, 814 N.E.2d 320, 324 (Mass. 2004). Pursuant


6
  In Diaz, the agreement read: “this Arbitration Provision is intended to apply to the resolution of disputes
that otherwise would be resolved in a court of law, and therefore this Arbitration Provision requires all such
disputes to be resolved only by an arbitrator through final and binding arbitration and not by way of court
or jury trial.” 167 F. Supp. 3d at 381.

                                                     11
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 12 of 22



to the Restatement, “[t]he rights and liabilities of the parties with respect to an issue in tort are

determined by the local law of the state which, with respect to that issue, has the most significant

relationship to the occurrence and the parties under the principles stated in § 6.” Restatement

(Second) Conflict of Laws § 145(1). 7 Accordingly, the Restatement instructs courts to consider

the following factors when making that determination: “(a) the place where the injury occurred,

(b) the place where the conduct causing the injury occurred, (c) the domicile, residence, nationality,

place of incorporation and place of business of the parties, and (d) the place where the relationship,

if any, between the parties is centered.” Restatement (Second) Conflict of Laws § 145(2). 8

        Applying these factors to the facts of this case, the Court will apply Massachusetts law. As

Plaintiff notes, “all critical facts concerning [his] work occurred in Massachusetts.” (Docket No.

33, at 15).

                                    3. Application of Massachusetts Law

        “Where, as here, the plaintiff[ ] challenge[s] the enforceability of a class action prohibition

embedded in a binding arbitration clause, they are ‘plainly’ challenging ‘the validity of the parties’

agreement to arbitrate,’ and a court is the appropriate forum for such a challenge.” Feeney v. Dell




7
  Section 6 instructs courts to consider “(a) the needs of the interstate and international systems, (b) the
relevant policies of the forum, (c) the relevant policies of other interested states and the relative interests of
those states in the determination of the particular issue, (d) the protection of justified expectations, (e) the
basic policies underlying the particular field of law, (f) certainty, predictability and uniformity of result,
and (g) ease in the determination and application of the law to be applied”). Restatement (Second) Conflict
of Laws § 6.
8
  The Supreme Judicial Court has observed that wage laws sound in tort since they “effectuate[ ] a
jurisdiction’s interest in regulating behavior within its borders.” Melia v. Zenhire, Inc., 967 N.E.2d 580,
591 (Mass. 2012) (quotation marks and citation omitted); see also Black’s Law Dictionary 1626 (9th ed.
2009) (defining “tort” as “civil wrong, other than breach of contract, for which a remedy may be obtained”).
Other courts have interpreted Wage Act violations as sounding in contract and consequently applied the
factors outlined in Restatement (Second) Conflicts of Laws § 188. See, e.g., Krause v. UPS Supply Chain
Solutions, Inc., 2009 WL 3578601, at *5 (D. Mass. Oct. 28, 2009); Lockley v. Studentcity.com, Inc., 2018
WL 6933374, at *3 (Mass. Sup. Ct. Dec. 5, 2018). Regardless, if the Court were to apply the factors set
forth in Section 188, all roads in this case lead back to the Commonwealth.

                                                       12
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 13 of 22



Inc., 908 N.E.2d 753, 761 (Mass. 2009) (Feeney I) (quoting In re Am. Express Merchants’ Litig.,

554 F.3d 300, 311 (2d Cir. 2009)).

       Massachusetts courts generally respect parties’ freedom to contract. Beacon Hill Civic

Ass’n v. Ristorante Toscano, Inc., 662 N.E.2d 1015, 1017 (Mass. 1996); see also E.A. Farnsworth,

Contracts § 5.1, at 345 (2d ed. 1990) (noting that freedom to contract “rests on the premise that it

is in the public interest to accord individuals broad powers to order their affairs through legally

enforceable agreements”). Nevertheless, that freedom is not absolute “for government cannot exist

if the citizen may at will . . . exercise his freedom of contract to work . . . harm [to his fellow

citizens]. Equally fundamental with the private right is [the right] of the public to regulate it in the

common interest.” Commonwealth v. Henry’s Drywall Co., 320 N.E.2d 911, 915 (Mass. 1974).

Thus, “it is a principle universally accepted that the public interest in freedom of contract is

sometimes outweighed by public policy, and in such cases the contract will not be enforced.”

Beacon Hill, 662 N.E.2d at 1017. In this context, public policy “refers to a court’s conviction,

grounded in legislation and precedent, that denying enforcement of a contractual term is necessary

to protect some aspect of the public welfare.” Id.

       The Supreme Judicial Court has made clear that class action waivers embedded in

arbitration agreements may violate public policy. In Feeney I, for instance, the SJC declined to

enforce a prohibition on class actions in an arbitration agreement for several public policy reasons.

First, permitting the class action waiver would “undermine[ ] the public interest in deterring

wrongdoing” because requiring plaintiffs to proceed in individual arbitration would effectively bar

recovery. 908 N.E.2d at 765; see also Salvas v. Wal-Mart Stores, Inc., 893 N.E.2d 1187, 1215

(Mass. 2008) (“Class actions were designed not only to compensate victimized group members,

but also deter violations of the law, especially when small individual claims are involved.”



                                                  13
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 14 of 22



(quoting 2 A. Conte & H.B. Newberg, Class Actions § 4.36, at 314 (4th ed. 2002))); Carnegie v.

Household Int’l, Inc., 376 F.3d 656, 661 (7th Cir. 2004) (“It would hardly be an improvement to

have in lieu of this single class action 17,000,000 suits each searching damages of $15.00 to

$30.00. . . . The realistic alternative to a class action is not 17,000,000 individual suits, but zero

individual suits, as only a lunatic or a fanatic sues for $30.00.”). Second, the legislative history of

Section 93A demonstrates “a strong public policy in favor of the aggregation of small consumer

protection claims.” 908 N.E.2d at 762; see also id. at 762-63 (describing the legislative history of

Section 93A). Third, “the loss of an individual consumer’s right to bring a class action negatively

affects the rights of those unnamed class members on whose behalf the class action would proceed.

In this sense, the right to participate in a class action under G.L. c. 93A is a public—not merely a

private—right: it protects the rights of consumers as a whole.” Id. at 764.

        After Feeney I was decided, the Supreme Court, in AT&T Mobility LLC v. Concepcion,

held that the FAA preempted California’s rule that class waivers in arbitration agreements were

unconscionable. 563 U.S. 333, 352 (2011). The SJC subsequently concluded that that “Feeney I

survive[d] Concepcion to the extent that a consumer plaintiff ‘can demonstrate that he or she

effectively cannot pursue a claim against a defendant in individual arbitration according to the

terms of the arbitration agreement.’” Machado v. System4 LLC, 989 N.E.2d 464, 470 (Mass. 2013)

(brackets omitted) (quoting Feeney v. Dell Inc., 989 N.E.2d 439, 441 (Mass. 2013) (Feeney II)). 9




9
 The Supreme Court’s subsequent decision in American Express Co. v. Italian Colors Restaurant, however,
clarified that class action waivers in arbitration agreements are enforceable under the FAA even if a plaintiff
demonstrates the waiver effectively precludes him or her from vindicating statutory rights. 570 U.S. 228,
238-39 (2013). Accordingly, the SJC since recognized that “Concepcion is not entitled to the reading we
afforded it in Feeney II and that the analysis the Court set forth in Concepcion (and reinforced in Amex)
applies without regard to whether the claim sought to be vindicated arises under Federal or State law.”
Feeney v. Dell Inc., 993 N.E.2d 329, 331 (Mass. 2013) (Feeney III).

                                                      14
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 15 of 22



In other words, only the first rationale noted above would permit courts to invalidate class waivers

in arbitration agreements where the FAA applied.

       In Machado, the SJC assessed the validity of a class action waiver in an arbitration

agreement in the context of a Wage Act claim. The Court noted that that there was “no principled

reason to limit Feeney I . . . to consumer claims under G.L. c. 93A, because many of the same

public policy arguments apply equally well to claims by employees under the Wage Act.” 989

N.E.2d at 470. In that case, however, the plaintiff’s claims were not small. See id. at 471 (“Unlike

the plaintiffs in Feeney II, whose claimed damages totaled $13.65 and $215.55, respectively, the

individual plaintiffs here claim damages that, in the form of improper franchise fees alone, total

$21,818.38, $17,227,93, $14,949.73, and $9,541.83, respectively.”). Consequently, individual

arbitration did not bar them from recovery as a practical matter, and—because the first rationale

did not apply—the SJC was forced to uphold the class waiver.

       Importantly, the SJC noted that, while the second rationale applied with equal force to

Wage Act claims, it was “of no avail.” Id. at 470. The SJC recognized “the very legitimate policy

rationales underlying the Legislature’s decision to provide for class proceedings under the Wage

Act, nor are we blind to the fact that the Legislature may find its purposes frustrated by this

outcome.” 989 N.E.2d at 470-71 (citation omitted); see also Mass. Gen. Laws ch. 149, § 150 (“An

employee claiming to be aggrieved by a violation of [the Wage Act] may . . . institute and prosecute

in his own name and on his own behalf, or for himself and others similarly situated, a civil

action.”). Further, the third rationale also applies with equal force. “[T]he loss of an individual

[employee’s] right to bring a class action negatively affects the rights of those unnamed class

members on whose behalf the class action would proceed. In this sense, the right to participate in




                                                15
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 16 of 22



a class action under [the Wage Act] is a public—not merely a private—right: it protects the rights

of [workers] as a whole.” Feeney I, 908 N.E.2d 753.

       Amazon argues that that Feeney I and Machado are inapposite because the public policy

rationales in those cases only applies when cases brought on an individual basis would be

prohibitively expensive for plaintiffs and consequently chill enforcement. Amazon notes that here

Plaintiff has asserted that his individual damages are nearly $14,000. (Docket No. 44, at 11). The

SJC concluded, however, that where the FAA applies class action waivers can only be invalidated

if a plaintiff is, as a practical matter, precluded from vindicating his or her rights in individual

arbitration. See Feeney II, 989 N.E.2d at 455 (“We do not interpret the FAA so broadly as to deny

a consumer any remedy, nor do we discern any such congressional intent. A State court’s

invalidation [where plaintiffs are effectively precluded from obtaining a remedy] survives not

because it can be harmonized with the FAA, but because the FAA does not conflict with such a

ruling and therefore does not preempt it.”). Here, as noted above, the FAA does not apply because

Plaintiff’s employment as a last-mile driver falls within the scope of the Section 1 transportation

worker exemption. Accordingly, the Supreme Court’s holdings in Concepcion and American

Express do not narrow state public policy rationales for prohibiting class action waivers in

arbitration agreements.   The requirement that plaintiffs must be effectively precluded from

obtaining relief was a necessary condition to evade arbitration where the FAA governed the

agreement based on the SJC’s reading of Concepcion. See Machado, 989 N.E.2d at 470. It is not

necessary here.

       The Wage Act itself evidences an intent to permit plaintiffs to proceed as a class. Further,

precluding class adjudication would negatively impact unnamed class members, especially those




                                                16
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 17 of 22



who may have smaller claims than Plaintiff. Because the FAA does not apply, these public policy

rationales are is sufficient to invalidate the agreement.

                                               4. Transfer or Stay

        Amazon argues that the Court should transfer this case based on the so-called “first-to-file”

rule. 10 Alternatively, Amazon contends that the Court should transfer this case to the Western

District of Washington under 28 U.S.C. § 1404(a) or stay the action. I find Amazon’s arguments

with respect to Section 1404 unconvincing. Nonetheless, transfer is warranted pursuant to the so-

called “first-to-file” rule.

                                                      a. Section 1404

        Amazon next contends that this case should be transferred pursuant to Section 1404. Under

Section 1404(a), a court may transfer any civil action to any other district where it may have been

brought “[f]or the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C. §

1404(a). In addition to convenience, courts must consider “various public-interest considerations.”

Atl. Marine, 571 U.S. at 62. Courts typically separate the relevant factors into public and private



10
   At least one district court in the First Circuit has declined to apply the rule because it is not well-
established within this circuit. See e.g., Angela Adams Licensing, LLC v. Dynamic Rugs, Inc., 463 F. Supp.
2d 82, 86 (D. Me. 2006) (declining to apply the first-to-file rule where “[the defendant] does not cite, and I
am unaware of, any First Circuit case law suggesting that the ‘first-to-file’ rule is well-settled law in this
circuit. Furthermore, where recognized, the first-to-file rule is a matter of trail court discretion”). Other
courts have concluded that the first-to-file rule is a factor to be considered in a Section 1404 analysis, but
not alone sufficient to warrant transfer. See Hecker v. Petco Animal Supplies, Inc., 2017 WL 2461564 at *3
(N.D. Ill. June 7, 2017) (“[T]he first-filed status of a particular suit, while relevant, is never dispositive of
a party’s request to dismiss, transfer, or stay a second-filed suit. Other district courts in [the Seventh Circuit]
have adopted this approach, considering the first-filed nature of a suit in light of the other considerations
relevant under § 1404(a), and have refrained from dismissing second-filed, related suits.”).
          Because several sessions of this Court have applied the rule, however, I will assume that Amazon
may seek transfer under the first-to-file rule. See e.g., World Energy Alternatives, LLC v. Settlemyre
Industries, Inc., 671 F. Supp. 2d 215, 218 (D. Mass. 2009). Further, the First Circuit has recognized the
“obvious concerns” that arise “when actions involving similar subject matter are pending in different federal
district courts” and emphasized that where “the overlap between the two suits is nearly complete, the usual
practice is for the court that first had jurisdiction to resolve the issues and the other side to defer.” TPM
Holdings, Inc. v. Intra-Gold Industries, Inc., 91 F.3d 1, 4 (1st Cir. 1996).

                                                        17
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 18 of 22



categories. 15 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and

Procedure § 3847 (4th ed.). “Factors relating to the parties’ private interests include ‘relative ease

of access to sources of proof; availability of compulsory process for attendance of unwilling, and

the cost of obtaining attendance of willing, witnesses; possibility of view of premises, if view

would be appropriate to the action; and all other practical problems that make trial of a case easy,

expeditious and inexpensive.” Atl. Marine, 571 U.S. at 62 n.6 (quoting Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 241 n.6 (1981)). “Public-interest factors may include ‘the administrative

difficulties flowing from court congestion; the local interest in having localized controversies

decided and home; [and] the interest in having the trial of a diversity case in a forum that is at

home with the law.’” Id. (quoting Piper, 454 U.S. at 241 n.6). “The Court must also give some

weight to the plaintiffs’ choice of forum.” Id.

       Amazon argues that convenience of the parties and witnesses supports transfer. According

to Amazon, transfer to Washington “would be substantially more convenient for the many

witnesses who otherwise would be forced to testify about similar claims in two separate actions

pending at opposite ends of the country.” (Docket No. 30, at 19).             General proffers that

convenience dictates transfer, however, is not sufficient. See Princess House, Inc. v. Lindsey, 136

F.R.D. 16, 18 (D. Mass. 1991) (“A party seeking transfer on this basis [convenience] must,

therefore, specify the key witnesses to be called, accompanied by a general statement as to what

their testimony will entail.”). Cf. Montoya v. CRST Expedited, Inc., 285 F. Supp. 3d 493, 501 (D.

Mass. 2018) (declining to transfer where “the convenience factor remains difficult to evaluate

because the witness list is not clear”).

                                                  b. First-to-File




                                                   18
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 19 of 22



       Under the first-to-file rule, “where the overlap between two suits is ‘nearly complete,’ the

usual practice is for the court where the case was first filed to resolve the issues, and the other

court to defer by either staying, transferring, or dismissing the action.” Thakkar v. United States,

2019 WL 1993782, at *5 (D. Mass. May 6, 2019) (quoting TPM Holdings v. Intra-Gold Indus., 91

F.3d 1, 4 (1st Cir. 1996)); see also In re Telebrands Corp., 824 F.3d 982, 984 (Fed. Cir. 2016)

(noting that the first-to-file “rule stands for the common sense proposition that, when two cases

are the same or very similar, efficiency concerns dictate that only one court decide both cases”).

When deciding whether to apply the rule, courts must consider: (1) which action was filed first;

(2) the similarity of the parties; and (3) the similarity of the issues. See Alltrade, Inc. v. Uniweld

Prod., Inc., 946 F.2d 622, 625 (9th Cir. 1991).

       However, “the first-to-file rule is not to be applied in a mechanical way. EMC Corp. v.

Parallel Iron, LLC, 914 F. Supp. 2d 125, 127 (D. Mass. 2012). “By assessing the appropriateness

of the first-filed rule on a case-by-case basis, without reference to rigid requirements regarding

similarities between parties and claims, courts may exercise their discretion to promote efficiency

and comity.” Palagano v. NVIDIA Corp., 2015 WL 5025469, at *2 (E.D. Pa. Aug. 25, 2015). For

instance, “it is not unusual that class actions are resolved by settlement, and the settlement process

can be complicated and made burdensome, and even frustrated, if two courts are attempting to deal

with” the same subject matter. Byerson v. Equifax Information Servs., 467 F. Supp. 2d 627, 636

(E.D. Va. 2006). “Thus, even if the claims in two separate class actions do not involve identical

parties, it would be extremely difficult to ignore the efficiency gains that might result form

consolidation.” Palagano, 2015 WL 5025469, at *2. Further, “if application of the first-filed rule

required complete identity of issues and parties, then defendants in the first-filed action may be

incentivized to forum shop and commence similar but nonidentical actions in other venues,”



                                                  19
         Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 20 of 22



resulting in duplicative litigation and potentially inconsistent rulings. Sinclair Cattle Co. Inc. v.

Ward, 80 F. Supp. 3d 553, 559 (M.D. Penn. 2015).

        “Courts that transfer wage and hour actions under the first-filed rule generally do so when

the collective identified in a state-law based second-filed action falls within the scope of a

nationwide FLSA collective asserted in the first filed action.” Lloyd v. J.P. Morgan Chase & Co.,

2012 WL 3339045, at * 2 (S.D.N.Y. Aug. 14, 2002). 11 For instance, in Fryda v. Takeda

Pharmaceuticals North America, No. 1:11-cv-00339, 2011 WL 1434997 (N.D. Ohio Apr. 14,

2011), the plaintiffs in the second-filed suit alleged violations of Ohio wage laws and proposed a

class composed entirely of Ohio citizens. Applying the first-filed rule, the court transferred the

case, noting that the plaintiffs in the second-filed suit were a subset of the larger class and that the

Ohio state law and federal statutes applied the same standards. Id. at *5.

        On the other hand, in Wilkie v. Gentiva Health Servs., 2010 WL 3703060 (E.D. Cal. Sep.

16, 2010), the first-filed action was brought in the Eastern District of New York, on behalf of a

putative nationwide FLSA collective, and also North Carolina and New York subclasses. Id. at *1.

The later-filed action was brought against the same defendant in the Eastern District of California

and was also brought on behalf of a nation-wide collective, and also a California class. Id. at *1-

2. The court declined to transfer pursuant to the first-to-file rule because the “California class is

separate and distinct from any and all [of the first-filed actions] sub classes.” Id. at *4. But see

Palagano v. NVIDIA Corp., 2015 WL 5025469 (E.D. Pa. Aug. 25, 2015) (applying first-to-file

rule where later-filed action on behalf of a class of Pennsylvania residents and the first-filed action

was brought on behalf of a nationwide collective, with subclasses representing several states but


11
  Multi-plaintiff actions under the FLSA are governed by 29 U.S.C. § 216(b) and are called “collective” or
“representative” actions rather than class actions. Despite the difference in terminology, collective actions
are like class actions insofar as they address a similar alleged wrong suffered by a group of similarly situated
plaintiffs.

                                                      20
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 21 of 22



not Pennsylvania).    Further, the Wilke court concluded that the “California law claims are

dissimilar from both the [first-filed] action’s FSLA claim and the North Carolina and New York

state law claims.” Wilkie, 2010 WL 3703060, at *4.

       Here, I find that the parties are substantially similar. Defendants in both cases are identical

and Plaintiff is—as well as other members of the putative Massachusetts class—are subsumed

within the nationwide FLSA action in Rittmann. See Fryda, 2011 WL 1434997, at *5; Weinstein

v. Metlife, Inc., No. 06-04444, 2006 WL 3201045, at *4 (N.D. Cal. Nov. 6, 2006) (“In a class

action . . . it is the class, not the representative, that is compared” when deciding whether to apply

the first-to-file rule). It is true that the putative class in this action is composed entirely of

Massachusetts citizens and, like in Wilkie, is entirely distinct from the California and Washington

subclasses in Rittman. Cf. Hoyt v. Amazon.com, Inc., 2019 WL 1411222, at *5 (N.D. Cal. Mar. 28,

2019) (finding similarity of the parties and granting motion to transfer to the Rittmann court where

second action was entirely composed of a California class and the putative class in Rittmann had

a California subclass). However, I do not agree that mutually exclusive subclasses preclude

finding them similar. See e.g., Granillo v. FCA U.S. LLC, 2016 WL 8814351, at *4 (C.D. Cal.

2016) (finding parties similar where two class actions involved same defendant and mutually

exclusive classes); Cadenasso v. Metropolitan Life Ins. Co., 2014 WL 1510853, at *10 (N.D. Cal.

Apr. 15, 2014) (same). The first-to-file rule only requires similar parties, not identical ones. That

requirement is satisfied here.

       The issues are also substantially similar. In both actions, the plaintiffs allege that Amazon

failed to pay minimum wages and reimburse business expenses. Indeed, many of the statements

in Plaintiff’s complaint “track[ ], virtually verbatim, statements form the complaint in the

[Rittmann] action. Wiley v. Gerber Prod. Co., 667 F. Supp. 2d 171, 172 (D. Mass. 2009) (granting



                                                 21
        Case 4:18-cv-40150-TSH Document 59 Filed 08/20/19 Page 22 of 22



motion to transfer). And while Plaintiff does raise Massachusetts state law claims, the “[m]inor

differences in potential damage relief between the FLSA and the Massachusetts state labor laws

are insignificant for purposes of this analysis.” Mazzantini v. Rite Aid Corp., 829 F. Supp. 2d 9,

11 (D. Mass. 2011) (transferring Wage Act claim to the Middle District of Pennsylvania). Further,

the Western District of Washington “is entirely capable of addressing the Massachusetts state law

claims raised here.” Id.

                                           Conclusion

       For the reasons stated above, Amazon’s motion is granted in part and denied in part. I find

that Plaintiff falls within the FAA’s transportation worker exemption and that the arbitration

agreement is unenforceable under Massachusetts law. Finally, pursuant to the first-to-file rule, I

find that transfer to the Western District of Washington is warranted.

SO ORDERED

                                                                            /s/ Timothy S. Hillman
                                                                         TIMOTHY S. HILLMAN
                                                                               DISTRICT JUDGE




                                                22
